[Cite as In re Howland Children, 2015-Ohio-3861.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                                   :   JUDGES:
                                                    :   Hon. W. Scott Gwin, P.J.
HOWLAND CHILDREN                                    :   Hon. Sheila G. Farmer, J.
                                                    :   Hon. Patricia A. Delaney, J.
                                                    :
                                                    :
                                                    :   Case No. 2015CA00109
                                                    :
                                                    :   OPINION



CHARACTER OF PROCEEDING:                                Appeal from Court of Common
                                                        Pleas, Juvenile Division, Case No.
                                                        2013JCV00968



JUDGMENT:                                               Affirmed




DATE OF JUDGMENT:                                       September 21, 2015




APPEARANCES:

For Appellant                                           For Appellee

JEFFREY JAKMIDES                                        BRANDON J. WALTENBAUGH
325 East Main Street                                    300 Market Avenue North
Alliance, OH 44601                                      Canton, OH 44702
Stark County, Case No. 2015CA00109                                                   2

Farmer, J.

      {¶1}   On September 18, 2013, appellee, Stark County Job and Family Services,

filed a complaint alleging two children, M.H. born December 29, 2007, and M.H. born

February 23, 2009, to be neglected and/or dependent children. Mother of the children is

appellant, Tina Ibrahim nka Stremo; father is Marcello Howland.

      {¶2}   On December 4, 2013, the children were found to be dependent and were

placed in the custody of Ms. Ibrahim's mother, Jennifer Lawson. The children were

removed from this home due to improper disciplinary methods, and temporary custody

was granted to appellee on April 23, 2014.

      {¶3}   On October 9, 2014, appellee filed a motion for permanent custody. A

hearing was held on April 30, 2015. By judgment entry filed May 14, 2015, the trial

court terminated parental rights and granted appellee permanent custody of the

children. Findings of fact and conclusions of law were filed contemporaneously with the

judgment entry.

      {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶5}   "THE TRIAL COURT ERRED IN REMOVING THE CHILDREN FROM

THEIR MOTHER'S CARE DUE TO UNWARRANTED CONCERNS ABOUT HER

COGNITIVE ABILITIES. THE SUPREME COURT OF OHIO HAS DESCRIBED THE

TERMINATION OF PARENTAL RIGHTS AS THE FAMILY-LAW EQUIVALENT OF

THE DEATH PENALTY, AND HAS SPECIFICALLY HELD THAT A TERMINATION OF
Stark County, Case No. 2015CA00109                                                       3


PARENTAL RIGHTS MAY NOT BE BASED SOLELY ON THE LIMITED COGNTIVE

ABILITIES OF THE PARENTS."

                                             I

       {¶6}   Appellant claims the trial court erred in awarding appellee permanent

custody of the children as her lack of cognitive abilities should not be the reason for the

termination of her parental rights. We disagree.

       {¶7}   R.C. 2151.414(E) sets out the factors relevant to determining permanent

custody. Said section states in pertinent part the following:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the

       court shall consider all relevant evidence. If the court determines, by clear

       and convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the

       child's parents, the court shall enter a finding that the child cannot be

       placed with either parent within a reasonable time or should not be placed

       with either parent:

              (1) Following the placement of the child outside the child's home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused
Stark County, Case No. 2015CA00109                                                      4


       the child to be placed outside the home, the parent has failed continuously

       and repeatedly to substantially remedy the conditions causing the child to

       be placed outside the child's home. In determining whether the parents

       have substantially remedied those conditions, the court shall consider

       parental utilization of medical, psychiatric, psychological, and other social

       and rehabilitative services and material resources that were made

       available to the parents for the purpose of changing parental conduct to

       allow them to resume and maintain parental duties.

                (16) Any other factor the court considers relevant.



       {¶8}     R.C. 2151.414(B)(1)(d) specifically states permanent custody may be

granted if the trial court determines, by clear and convincing evidence, that it is in the

best interest of the child and:



                (d) The child has been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period, or the

       child has been in the temporary custody of one or more public children

       services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period and, as described

       in division (D)(1) of section 2151.413 of the Revised Code, the child was

       previously in the temporary custody of an equivalent agency in another

       state.
Stark County, Case No. 2015CA00109                                                       5




       {¶9}   Clear and convincing evidence is that evidence "which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be

established." Cross v.. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus. See also, In re Adoption of Holcomb, 18 Ohio St. 3d 361 (1985). "Where the

degree of proof required to sustain an issue must be clear and convincing, a reviewing

court will examine the record to determine whether the trier of facts had sufficient

evidence before it to satisfy the requisite degree of proof." Cross at 477.

       {¶10} R.C. 2151.414(D)(1) sets forth the factors a trial court shall consider in

determining the best interest of a child:



              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division (A)(4)

       or (5) of section 2151.353 or division (C) of section 2151.415 of the

       Revised Code, the court shall consider all relevant factors, including, but

       not limited to, the following:

              (a) The interaction and interrelationship of the child with the child's

       parents, siblings, relatives, foster caregivers and out-of-home providers,

       and any other person who may significantly affect the child;

              (b) The wishes of the child, as expressed directly by the child or

       through the child's guardian ad litem, with due regard for the maturity of

       the child;
Stark County, Case No. 2015CA00109                                                        6


              (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period, or the child has been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period and, as described in division (D)(1) of section

       2151.413 of the Revised Code, the child was previously in the temporary

       custody of an equivalent agency in another state;

              (d) The child's need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.



       {¶11} The children were placed in appellee's temporary custody on April 23,

2014, and the hearing was held on April 30, 2015. T. at 11-12. The children had been

in appellee's custody for twelve months. R.C. 2151.414(B)(1)(d).

       {¶12} Appellant argues she has cooperated and attended all the assessments

and classes suggested by appellee. This is demonstrated in the record. T. at 14, 16-

17, 19, 41, 65-66. There is no doubt that appellant loves her children, but there is some

concern about their bond, as their interactions are "very limited" and there is not a lot of

"eye contact" or affection. T. at 17-18, 87.
Stark County, Case No. 2015CA00109                                                      7


       {¶13} Appellant's I.Q. is 63 and she functions as a four-year old on problem

solving and a ten year old on a verbal level. T. at 15, 41, 59. This is something that is

static and "not something we can fix." T. at 45. She exhibited possible ADHD and

mania symptoms, and presented very disorganized and distracted.            T. at 42, 44.

Testing also revealed appellant met the criteria for dependent personality disorder,

which means she "demonstrates a pattern of involvement in problematic romantic

relationships" and "there's been a concern with regard to her attraction and tolerance for

visually aggressive men." Id.

       {¶14} When appellant attended Goodwill Parenting classes, she only received a

certificate of attendance as she was unable to retain and apply what was taught. T. at

67, 69. She was unable to follow-through and focus. T. at 79, 81. Appellant was

receiving intensive services and "was not doing well in those." T. at 22. "None of the

service providers have felt that she's progressed enough to come out of the intensive

programming." Id.

       {¶15} Despite appellant's lack of cognitive skills, the main concern was her

ability to parent correctly and give the children a stable, safe, and consistent

environment. T. at 15, 17-18, 22-23, 30, 45. One or both of the children allegedly

suffered sexual abuse at the hands of one of appellant's boyfriends, and the children

were exposed to her "domestically violent relationships." T. at 29-30, 36, 42-43. We

note father never participated in the case plan nor showed up for a meeting, service, or

hearing. T. at 14, 15-16, 19, 34.

       {¶16} Based upon the testimony and evidence presented, we concur with the

trial court's following findings of fact filed on May 14, 2015:
Stark County, Case No. 2015CA00109                                                 8




           11. The mother of [M.] and [M.H.] is Tina Ibrahim NKA Stremo. Ms.

     Ibrahim was served with notice of this permanent custody action. Despite

     case plan services and reasonable efforts by the SCDJFS, the mother has

     been unable to remedy the problems which led to the children's removal

     from her custody.    The case plan, and its amendments, included the

     following requirements: 1) complete a parenting evaluation at Northeast

     Ohio Behavioral Health (NEOBH) and follow all recommendations; 2)

     receive an evaluation at Quest and follow all treatment recommendations;

     3) successfully complete Goodwill parenting; and 4) receive mental health

     services and follow through with any recommendations.

           Mother completed her assessment at NEOBH.               Dr. Thomas

     testified that mother possesses the verbal skills of a ten year old and the

     non-verbal skills of a four year old.   Mother has an IQ of 63 and her

     cognitive abilities are static with no possibility of improvement. Mother

     could possibly parent the children if she had a support system around her,

     but without this support system there are significant safety risks to the

     children. As previously stated, Ms. Ibrahim and her mother do not get

     along well, and Ms. Ibrahim's husband is currently serving in the United

     States Air Force and is stationed overseas. Amy Humrighouse, parenting

     instructor at Goodwill parenting, testified that although mother obtained a

     completion certificate and certificate of attendance, mother only completed

     four out of fourteen program goals set for her.       Upon completion of
Stark County, Case No. 2015CA00109                                                   9


     Goodwill parenting, mother was further recommended to attend a

     vocational rehab program, continue with counseling, and initiate parent-

     child intervention at NEOBH. Becky Crookston, therapist at NEOBH and

     licensed clinical counselor and in charge of the parent child intervention

     program at Goodwill parenting, testified that the children are experiencing

     a lot of anxiety in the program and in her opinion they are being re-

     traumatized while in mother's home. Ms. Crookston does not recommend

     further participation in the program.

            Mother also suffers from some mental health disorders. Mother

     has been diagnosed with having ADHD and possibly some mania. She

     also exhibits signs of a dependent personality disorder which has

     attributed to her pattern of violent personal relationships. Most of mother's

     past relationships consisted of significant domestic violence towards her.

     The children were often times exposed to this violence and may have

     been victims themselves of past physical and sexual abuse by mother's

     boyfriends. These abusive relationships were so commonplace that the

     agency felt that it should monitor mother's romantic relationships for the

     safety of the child.

            12. The Court is unable to find that [M.] and [M.] could be safely

     returned to their parents or maternal grandmother based upon their failure

     to remedy the problems that led to the removal of the children. The Court

     is unable to find that they will remedy these problems within a reasonable

     period of time.
Stark County, Case No. 2015CA00109                                                      10




       {¶17} Although appellant did not contest best interest, we find the trial court did

not err in finding the best interest of the children would be best served with the granting

of permanent custody to appellee. The children have therapeutic needs and emotional

issues and are doing better in foster care. T. at 105-106. The children are placed

together in an "Agency foster to adopt home" and are doing very well and their needs

are being met. T. at 106-108, 124. The children are bonded to one another and their

foster family. T. at 108. Relative placement was explored, but it was determined not to

be an option (see this court's opinion in Stark County Case No. 2015CA00113). T. at

108-110, 122-123.

       {¶18} Based upon the totality of the evidence that addressed issues beyond

appellant's cognitive skills, we find sufficient clear and convincing evidence to support

the trial court's decision to grant appellee permanent custody of the children.

       {¶19} The sole assignment of error is denied.
Stark County, Case No. 2015CA00109                                       11


      {¶20} The judgment of the Court of Common Pleas of Stark County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, J.

Gwin, P.J. and

Delaney, J. concur.




SGF/sg 902